Citation Nr: 0919768	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-16 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from December 1963 until 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Veteran presented testimony at a video conference hearing 
held in September 2008 before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing is on file.

This case was previously before the Board in November 2008, 
at which time the service connection claim for PTSD was 
denied and the service connection claim for a left knee 
disorder was reopened and remanded for additional evidentiary 
development prior to adjudication of that claim on the 
merits.  The actions requested in the Remand have been 
undertaken and the case has returned to the Board for 
appellate consideration.


FINDING OF FACT

The evidence does not show that any currently diagnosed left 
knee disorder, to include degenerative joint disease, had its 
origins in service (to include presumptively), or is 
etiologically related to the Veteran's period of active 
service or any incident therein.


CONCLUSION OF LAW

A left knee disorder, to include degenerative joint disease, 
was not incurred or aggravated during military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in January and September 2005 that fully 
addressed the notice elements and were sent prior to the 
rating decision on appeal in this matter issued in November 
2005.  These letters informed the Veteran of what evidence 
was required to substantiate the service connection claim now 
on appeal and of his and VA's respective duties for obtaining 
evidence.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include 
explanation to the effect that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This specific 
notice was provided to the Veteran in November 2008.  The 
claim was readjudicated in February 2009, thereby curing any 
defect in the timing of this notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's STRs are on file, as are post-service private 
and VA records, as well as the Veteran's 2008 Board hearing 
testimony.  Pursuant to a Board remand of November 2008, a VA 
examination to include a request for a nexus opinion was 
provided in December 2008.  In an informal brief presented by 
the Veteran's representative in May 2009, it was observed 
that the RO had complied with the Board's Remand directives.  
There has been no allegation presented to the effect that the 
December 2008 examination report is inadequate in any way.

The Board observes that subsequent to the issuance of the 
most recent SSOC dated in February 2009, additional evidence 
was added to the record, consisting of a VA medical record 
dated in March 2009.  This evidence was presented without a 
waiver.  However, this evidence pertained to currently 
manifestations of the Veteran's left knee without reference 
to a service-related nexus.  The presence of a current left 
knee disability has already been established by evidence 
previously on file.  To the extent that mention is made in 
the record of the Veteran's reported knee injury in service, 
this information too, has already been provided in evidence 
previously of record.  Essentially, as the information 
contained in this record is either duplicative, or to the 
extent that it is new, in no way directly relates to or 
impacts the adjudication of the Veteran's claim, the Board 
believes that referral to the RO of this evidence is not 
required and that a Remand for consideration of this evidence 
is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The Veteran's STRs include an entry dated in August 1964, at 
which time the Veteran complained of knee pain.  He reported 
that he fell on a stone during training and also hit the same 
knee with a hammer while building a bridge.  An impression of 
no disorder of the knee was made.  In October 1964, the 
Veteran was seen again for left knee pain, which was treated 
with an Ace bandage; no diagnosis was made.  A November 1965 
separation examination report reflects that clinical 
evaluation of the lower extremities was normal and the 
Veteran denied having any knee trouble.  

Post-service, the Veteran was hospitalized by VA in June and 
July 1967.  During that hospitalization, the Veteran 
complained of left knee pain.  The hospital summary report 
indicated that X-ray films of the left knee were normal and 
an orthopedic consult indicated that the knee was normal.  

On VA examination conducted in July 1972, the Veteran had no 
complaints relating to the left knee and no left knee 
disorder was diagnosed.  

A VA medical record dated in March 1996 indicates that a 
diagnosis of degenerative joint disease of the left knee was 
made.  An entry dated in May 1996 indicates that the Veteran 
complained of left knee pain ever since he hurt his knee in 
service.  X-ray films of the left knee taken in May 1996 
revealed minimal degenerative changes.  

In November 2004, the Veteran was seen by VA with complaints 
of left knee pain for 30 years.  He reported that the knee 
was injured in service and indicated that he took no pain 
medication and had been suffering for many years.  The 
provider indicated that he most likely had osteoarthritis.  
The Veteran indicated that he had been told he had arthritis 
since he was 20 years old.  Evaluation revealed no swelling, 
tenderness, instability or laxity with full range of motion.  
Chronic left knee pain was assessed.  X-ray films of the left 
knee taken in November 2004 revealed mild medical joint space 
narrowing and mild bony spurring.  There was no evidence of 
acute fracture or dislocation.  

The Veteran presented testimony at a video conference hearing 
held before the undersigned VLJ in September 2008.  He stated 
that during service he fell, injuring the left knee.  
Thereafter, he went to a doctor for treatment, was on 
crutches for a while and was then placed on light duty.  He 
indicated that he has experienced knee pain ever since this 
injury and sometimes wore a knee brace.  He reported that the 
injury was diagnosed as a knee sprain and indicated that 
after the injury, he wore low quarters instead of boots 
during service.   

A VA MRI study was completed in August 2008, which revealed 
protrusion of the medical meniscus with moderate joint 
effusion.  X-ray films were also taken in August 2008, which 
revealed mild osteoarthritic changes and suprapatellar 
effusion.  An orthopedic note dated in August 2008 indicated 
that the left knee had full range of motion with pain.  The 
VA orthopedic surgeon observed that a review of the MRI and 
X-ray studies showed some degenerative changes as well as an 
old anterior horn medial meniscus injury.  It was noted that 
the ligaments appeared to be intact.  

A VA examination was conducted in December 2008.  The Veteran 
reported that he sustained a left knee injury during service 
in 1963 when he struck his knee on a rock during training.  
He stated that post-service, he experienced left knee pain 
with activities such as sports or running.  The Veteran 
complained of constant left knee pain and falls.  Examination 
revealed some limitation of flexion, with normal extension.  
A diagnosis of left knee degenerative joint disease and 
medial meniscus tear/maceration was made.  The examiner 
opined that this was less likely than not due to service 
based upon review of the STRs, post-service evidence, a 
history given by the Veteran and the results of the VA 
examination.  The examiner noted that the Veteran's gait was 
normal on examination and explained that the Veteran's 
reported history of the left knee injury (in-service), his 
left knee injuries post-service and his active lifestyle made 
it unlikely that his left knee degenerative joint disease was 
related to service.  The examiner stated that it was more 
likely that the left knee arthritis was due to aging and the 
consequences of extensive physical work and activities.

In March 2009, additional evidence was received for the file 
consisting of a VA record dated in March 2009 which 
summarized the Veteran's (already reported) history of a left 
knee injury in service and findings made in 2008, as well as 
orthopedically evaluating the knee.  Internal derangement of 
the left knee and osteoarthritis were diagnosed.  The report 
indicated that the Veteran had limited flexion and extension 
and might ultimately need a knee replacement.  

Analysis

The Veteran maintains that a currently claimed left knee 
disorder is etiologically related to a knee injury and knee 
problems treated in service. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
arthritis, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Several left knee conditions are currently diagnosed.  When 
examined by VA in 2008, the diagnosed conditions included 
left knee degenerative joint disease and medial meniscus 
tear/maceration.  As currently diagnosed left knee disorders 
are clearly shown, Hickson element (1) is satisfied.

The remaining question is whether or not any currently 
manifested left knee disorder was incurred in or aggravated 
by the Veteran's active military service.  

With respect to the second Hickson element, as the STRs do in 
fact reflect that in August 1964, the Veteran injured the 
left knee when he fell on a stone during training and also 
hit the same knee with a hammer while building a bridge.  
However, at that time, an impression of no disorder of the 
knee was made.  In October 1964, the Veteran was seen again 
for left knee pain, which was treated with an Ace bandage; 
again no diagnosis was made.  Accordingly, service incurrence 
of a left knee injury requiring treatment in service is 
established in this case.  However, the Board points out that 
contrary to testimony given by the Veteran in 2008, the STRs 
contain no documentation that the Veteran's knee injury 
required to the use of crutches or that he was put on a 
profile/light duty as a result of the knee problems.  

Also on file is a separation examination report of November 
1965, which reflects that clinical evaluation of the lower 
extremities was normal and the Veteran denied having any knee 
trouble.  The Veteran's separation physical examination 
report is highly probative as to the Veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  Accordingly, the 
separation examination supports a finding that a left knee 
injury sustained in service resolved with treatment and 
without any clinically significant residuals, as supported by 
the lack of any subsequent complaints of knee problems after 
October 1964.  

Post-service, the Veteran was hospitalized by VA in June and 
July 1967.  During that hospitalization, the Veteran 
complained of left knee pain.  X-ray films of the left knee 
were normal and an orthopedic consult indicated that the knee 
was normal.  In essence, arthritis of the left knee was 
neither diagnosed during service or during the Veteran's 
first post-service year.  A chronic disease need not be 
diagnosed during the presumptive period under 38 C.F.R. § 
3.307(c), but if not, there must then be shown by acceptable 
medical or lay evidence, characteristic manifestations of the 
disease to the required degree, followed without unreasonable 
time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Thereafter, the earliest documentation of clinically 
manifested left knee problems is dated in 1996, at which 
time, the Veteran complained of left knee pain ever since he 
hurt his knee in service and X-ray films revealed evidence of 
degenerative joint disease.  From 2004 forward, the file 
contains documentation of the Veteran's complaints relating 
to the knee, his reported medical history of a left knee 
injury in service, and identification of various 
manifestations and diagnoses relating to the left knee.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, no such 
etiological nexus is established by competent evidence.  

The Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause or etiology of his 
claimed disability as this requires medical knowledge, which, 
the Veteran has not been shown to have.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Accordingly, the Veteran's own 
opinions as to the etiology of his left knee disorder are of 
no probative value.

Essentially, there has been no competent medical evidence or 
opinion offered which establishes or even suggests that the 
currently manifested left knee disorder is in any way 
etiologically related to service.  In this regard, an opinion 
regarding this matter was sought by a VA examiner in 2008.  
At that time, based upon a full review of the claims folder 
and the Veteran's medical history, as well as with the 
benefit of review of X-ray and MRI studies as well as 
physical examination findings, the examiner opined that it 
was not at least as likely as not that left knee degenerative 
joint disease was related to service.  The examiner explained 
that the more likely cause of this was aging and post-service 
physical work and activities.  There is no contrary opinion 
on file.  With respect to the currently diagnosed medial 
meniscus tear/maceration, this was not even initially 
identified until 2008.  As such there has been no evidence of 
chronicity or continuity of this disorder since service 
presented, nor has any competent medical evidence or opinion 
been offered which establishes or even suggests that this 
diagnosed disorder is in any way etiologically related to 
service.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Veteran has provided testimony and statements indicating 
that his left knee problems have been chronic and continuous 
since his period of service.  The Board acknowledges that the 
Veteran is generally considered to be competent to give 
provide evidence regarding past and present symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in this case the 
Veteran's statements and reported medical history are 
inconsistent with the STR entries dated in 1964 relating to 
the knee injury.  Such entries failed to identify or diagnose 
any clinical disability.  Moreover, the 1965 separation 
examination clinically evaluated the Veteran left knee as 
normal, and there is an absence of any documented indications 
of an identified malady affecting the left knee until 1996, 
over 30 years after his discharge from service.  See 
generally Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability). 

Moreover, there has been no probative, competent medical 
evidence presented which even suggests a relationship between 
any currently diagnosed left knee disorder and claimed 
continuity of symptomatology since service.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b) (2008).

In 2004, the Veteran indicated that he had been told he had 
arthritis since he was 20 years old.  However, there is no 
documented evidence of record which supports that statement.  
The Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not adequate because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested left knee disorder 
as a result of a service-related injury.  While he is 
certainly competent to relate his symptomatology in service 
and after service, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
currently claimed condition with events or incidents which 
occurred in or are related to service, are not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, as the weight of 
the competent and probative medical evidence is against a 
finding that the Veteran's claimed left knee disorder is 
related to service, Hickson element (3), medical nexus, is 
not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a left knee disorder.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


